OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 FEB 2021 has been entered.
 

Election/Restriction Requirement
Claim 1 is allowable.  The restriction requirement of record (31 OCT 2019) has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, said  restriction requirement of record is withdrawn.  Claims 7-10, 15, and 18, directed to an extrusion method no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.



Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.

Specification
The abstract is acceptable.
The amended title of the invention is approved.
The disclosure is objected to because of the following informalities:   On page 3,   line 37 of the substitute specification seen below:  

    PNG
    media_image1.png
    74
    706
    media_image1.png
    Greyscale

Replace the vague term “over” seen above commensurate with the changes seen below made in the substitute specification (on pages 18 and 20 of the marked-up version):

    PNG
    media_image2.png
    260
    835
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    194
    828
    media_image3.png
    Greyscale

Appropriate correction is required.  No new matter is permitted.

Claim Objections
Claim 9, line 3:  “conveyance portion” should be changed to --conveyance portions-- in accordance with claim 1 as amended.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 5-11 14, 15, and 18 stand allowed, including the no longer withdrawn claims.

Response to Amendment
This application is in condition for allowance except for the formal matters outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.    


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





20 FEB 2021